In a child protective proceeding pursuant to Family Court Act article 10, the intervenor Bernard C. appeals from so much of an order of the Family Court, Queens County (Friedman, J.), dated April 13, 1990, as, after a hearing, dismissed the petition alleging abuse and neglect of Allison C.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We find no merit to the appellant’s contention that the Family Court erred in determining that the evidence adduced at the lengthy fact-finding hearing was insufficient to support *677a finding of sexual abuse. The evidence adduced by the petitioner failed to prove the allegations by the requisite preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Eiber, Ritter and Joy, JJ., concur.